Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The following is a non-final Office Action in response to application number 16403410 filed on May 03, 2019.
Claims 1 – 20 are currently pending, and have been examined.

Claim Interpretation
Regarding Claim 1, Examiner notes that the following limitations: “at least one processor configured to: transmit …; receive …; after execution …, provide …” are intended uses of “at least one processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 1, Examiner notes that the following limitations: “transmit, to a mobile transaction system server, a request to provision …” is an intended use of “a mobile transaction system server”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claims 2 and 13, Examiner notes that the following limitations: “…the primary transaction network is provided for use in generating …” is an intended use of “the primary transaction network”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 7, Examiner notes that the following limitations: “…, at least one processor is further configured to: receive
Regarding Claim 16, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 16: “transmitting, …, a provisioning script that provisions the first and second applets into the applet group when the provisioning script is executed by the secure element of the device.” The action of “transmitting, …, a provisioning script that provisions the first and second applets into the applet group” is to occur once the secure element of the device has executed the provisioning script. However, the action of “a provisioning script is executed by the secure element of the device” is not claimed as ever occurring, therefore, it is not positively recited, and the action of “transmitting, …, a provisioning script that provisions the first and second applets into the applet group” cannot occur. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding Claim 19, Examiner notes that the following limitations: “a wireless communication controller configured to detect one or more signals …” and “a secure element configured to: store …, receive, …; receive …; determine …; and present, to the wireless terminal, …” are intended uses of “a wireless communication controller” and “a secure element,” respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 19, Examiner notes that the following limitations: “receive an indication to utilize the transaction credential for the wireless transaction;” is an intended use of “transaction credential”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 20, Examiner notes that the following limitations: “…, wherein the secure element is further configured to: receive an instruction to delete …; and delete each …” are intended uses of “the secure element” and “an instruction,” respectively; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C).
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.












Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to “a device,” claims 10-18 are directed to “a method,” and Claims 19-20 are directed to “a system.” Therefore, these claims are directed to one of the four statutory categories of invention. 
Claims 1-20 are directed to the abstract idea of “provisioning transaction credentials,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 10 recites “receiving, …, a request to provision a transaction credential …; provisioning, …, … the transaction credential, …; after provisioning …, determining that the transaction credential is associated with …; provisioning, …, a second … transaction credential, …; and configuring, …, ....” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a device”, “a memory”, “at least one processor”, “a mobile transaction system server”, “a device secure element”, “a transaction network”, “a display”, “a wireless communication controller”, and “a wireless terminal” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “provisioning transaction credentials” using computer technology (e.g., “at least processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2-9, 11-18, and 20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “provisioning transaction credentials.”
Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:



Claims 6 and 10-18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claims 6 and 14, line 2, recites “applets in the applet group causes a deletion …” Claim 10, line 2, recites “receiving, from a device, a request …”; Page 33, line 1, recites “provisioning, on the secure element …;” Page 33, line 3, recites “after provisioning the first applet, determining that …;” Page 33, line 5, recites “provisioning, on the secure element …” Page 33, line 7, recites “configuring, on the secure element …;” Claim 11, lines 1-2, recite “…, wherein the first applet is provisioned … and the second applet is provisioned …” Claim 12, line 2, recites “… credential is presented for display …” Claim 13, lines 1-5, recites “… is designated as a … the second transaction network is designated an … is provided for use in generating the single …” Claim 14, line 2, recites “… the applet group causes a deletion …” Claim 15, line 2, recites “determining that the transaction credential …” and line 4, recites “provisioning, on the secure element …” Claim 16, line 1, recites “… provisioning, on the secure …:” and line 3, recites “transmitting, to the device …” Claim 18, line 1, recites “… wherein provisioning, on the secure …” and line 3, recites “provisioning a first priority attribute …”


The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8, and 19-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Relative Term
The term “higher priority” in claims 4 and 18 is a relative term which renders the claim indefinite. The term “higher priority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art could construe the limitation “… the first or second applet having a higher priority …” as each applet having a letter designation from A to Z, with A having the highest priority and descending to Z. Another of ordinary skill in the art could construe the limitation “… the first or second applet having a higher priority …” in terms of each applet having a date/stamp of creation with the latest date/stamp being the highest priority.  Therefore, the term “higher priority” in claims 4 and 18 is a relative term which renders the claim indefinite.
The term “preferred applet” in claim 19 is a relative term which renders the claim indefinite. The term “preferred” is not defined by the claim; the specification, [0071] recites “For example, the preferred applet may be indicated by presenting the preferred applet first,” but does not provide a standard for ascertaining the requisite degree, only as an example; and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art could construe the limitation “… the preferred applet …” as the applet that is used most often in consumer transactions. Another of ordinary skill in the art could construe the limitation “… the preferred applet …” in terms of the priority attribute being between 8 and 10, on a scale of 1 to 10, 90 per cent for all transactions successfully completed.  claim 19 is a relative term which renders the claim indefinite.


Unclear Scope
Claims 3 and 18 recite “… with a first priority attribute and … with a second priority attribute” The limitation “priority attributed” is not clearly defined in the claims or in the specification, [0017], [0040], [0042], [0060], [0066], and [0069], and FIG. 7, item 702, so that a person of ordinary skill in the art clearly and definitely understands the metes and bounds of the composition of these limitations being claimed. Specification [0040] recites “The priority attribute may be used for applets 210A-B, 214A-B in applet groups 216A-B to indicate which of the applets 210A-B, 214A-B should be prioritized and/or preferred by the secure element 208 for wireless transactions involving the corresponding multi-scheme transaction credential.” Under the broadest reasonable interpretation (BRI), Examiner is construing “priority attribute” as a designated letter from A to Z with A having the highest priority that is assigned through a script to the applet. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 19 recites “… credential based at least in part
For claims 3, 8, and 19-20 above, see MPEP § 2173.02 I-III, for example: “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).")”
From 2173.02 III B: “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”

Claim Rejections - 35 USC § 103

















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ziat et al (U. S. Patent Application Publication No. 20160358172 A1), herein referred to as Ziat, and in view of Pillai et al (U. S. Patent Application Publication No. 20170011395 A1), herein referred to as Pillai.
Regarding claim 1, Ziat discloses …  transmit ( [0006] and FIG. 10, item 1002, and [0093]), to a mobile transaction system server (FIG. 1, item 400, and [0036]), a request to provision a transaction credential (FIG. 6, item 652, and [0047]) on a device secure element (FIG. 5, item 145, and [0039]);
 (FIG. 9, item 902, and [0093]) that, when executed by the device secure element (FIG. 5, item 145, and [0039]), provisions, on the device secure element, a first applet corresponding to a first transaction network for the transaction credential and a second applet corresponding to a second transaction network for the transaction credential, the first and second applets being provisioned as an applet group having a shared life cycle (FIG. 9, item 910, and [0091]); and
after execution of the provisioning script by the device secure element, provide, for display, a single representation of the transaction credential corresponding to both the first and second applets (FIG. 11, items 1102, 1104, 1106, and [0095]);
Ziat does not disclose, however, Pillai discloses a device (FIG. 2, item 100, and [0034]) comprising: a memory (FIG. 2, item 104, and [0034]); and at least one processor (FIG. 2, item 102, and [0034]) configured to: …
Pillai discloses multi-path communication of electronic device secure element data for online payments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include multi-path communication of electronic device secure element data for online payments, as in Pillai, to improve and/or enhance the technology for provisioning multiple secure credentials on an electronic device, as in Ziat, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a near field communication (NFC) capable electronic device to efficiently enable secure contactless proximity based communication with another entity for financial transactions or 
Regarding claims 2 and 13, Ziat and Pillai disclose the limitations of claims 1, 10, and 12. Ziat further discloses the device of claim 1, wherein the first or second applet is provisioned with an attribute indicating that the corresponding first or second transaction network is a primary transaction network for the transaction credential ([0045], [0049], and [0081]) and a graphical element corresponding to the primary transaction network is provided for use in generating the single representation of the transaction credential ([0095]).
Regarding claim 3, Ziat and Pillai disclose the limitations of claims 1 and 2. 
Ziat further discloses the device of claim 2, wherein the first applet is provisioned on the device secure element with a first priority attribute and the second applet is provisioned on the device secure element with a second priority attribute ([0045] and [0049]).
Regarding claim 4, Ziat and Pillai disclose the limitations of claims 1, 2, and 3. 
Ziat further discloses the device of claim 3, wherein when the transaction credential is presented for a transaction, the first or second applet having a higher priority is presented as a preferred applet corresponding to the transaction credential for the transaction irrespective of the primary transaction network ([0045], [0049], [0062], and [0081]).
Regarding claims 5 and 11, Ziat and Pillai disclose the limitations of claims 1 and 10. Ziat further discloses the device of claim 1, wherein the first applet is provisioned on a first partition of the device secure element and the second applet is provisioned on a second partition of the device secure element (FIG. 9, item 910, and [0091]).
Regarding claims 6, 14, and 20, Ziat and Pillai disclose the limitations of claims 1, 10, and 19. Ziat further discloses the device of claim 1, wherein a deletion of either one of the first or  ([0064]).
Regarding claims 7 and 15, Ziat and Pillai disclose the limitations of claims 1 and 10. Ziat does not disclose, however, Pillai discloses the device of claim 1, wherein the at least one processor is further configured to: receive, from the mobile transaction system server, another provisioning script that, when executed by the device secure element, provisions, on the device secure element, a third applet corresponding to a third transaction network for the transaction credential, the third applet being provisioned as part of the applet group having the shared life cycle (FIG. 5, item 153c, and [0039]).
Pillai discloses multi-path communication of electronic device secure element data for online payments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include multi-path communication of electronic device secure element data for online payments, as in Pillai, to improve and/or enhance the technology for provisioning multiple secure credentials on an electronic device, as in Ziat
Regarding claims 8 and 17, Ziat and Pillai disclose the limitations of claims 1, 10, and 16. Ziat does not disclose, however, Pillai discloses the device of claim 1, wherein the transaction credential is associated with a country of issuance, the first transaction network comprises a domestic transaction network for a transaction in the country of issuance and the second transaction network comprises an international transaction network for a transaction outside of the country of issuance ([0098]).
Pillai discloses multi-path communication of electronic device secure element data for online payments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include multi-path communication of electronic device secure element data for online payments, as in Pillai, to improve and/or enhance the technology for provisioning multiple secure credentials on an electronic device, as in Ziat, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to dictate what options may be presented to a user with a prompt of “Choose your payment method,” if any options are available at all, based on geographical location of the electronic device; and/or the type of communications that might be available between the electronic device and a provider subsystem. Certain credentials may not be made available for use by the electronic device in certain geographical locations, and additionally, only certain communication types may be made available for use in online communications with provider subsystems, while others may only be enabled for use with local terminals.
Regarding claim 9, Ziat and Pillai disclose the limitations of claim 1. Ziat further discloses the device of claim 1, wherein the first applet is provisioned with a first transaction 
 (FIG. 10, item 1006, and [0093]) and the second applet is provisioned with a second transaction network identifier identifying the second transaction network (FIG. 10, item 1008, and [0093]).
Regarding claim 10, Ziat discloses …  after provisioning the first applet, determining that the transaction credential is associated with a second transaction network (FIG. 10, item 1010, and [0093]);
configuring, on the secure element of the device, an applet group comprising the first and second applets, wherein the first and second applets in the applet group have a shared life cycle (FIG. 9, item 910, and [0091]).
Ziat does not disclose, however, Pillai discloses a method comprising ([0006]): receiving, from a device, a request to provision a transaction credential onto a secure element of the device (FIG. 8, item 802, and [0114]); provisioning, on the secure element of the device, a first applet for the transaction credential, the first applet corresponding to a first transaction network (FIG. 8, item 808, and [0114]); …
provisioning, on the secure element of the device, a second applet for the transaction credential, the second applet corresponding to the second transaction network (FIG. 8, item 810, and [0114]); and …
Pillai discloses multi-path communication of electronic device secure element data for online payments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include multi-path communication of electronic device secure element data for online payments, as in Pillai, to improve and/or enhance the technology for provisioning multiple secure credentials on an electronic device, as in Ziat, because it would amount to combining elements that in the combination would perform the 
Regarding claim 12, Ziat and Pillai disclose the limitations of claim 10. Ziat further discloses the method of claim 10, wherein a single representation of the transaction credential 
is presented for display on the device for the applet group ([0095].
Regarding claim 13, Ziat and Pillai disclose the limitations of claims 10 and 12. Ziat further discloses the method of claim 12, wherein the first transaction network is designated as a primary transaction network for the transaction credential ([0035] and [0049]) and the second transaction network is designated an auxiliary transaction network for the transaction credential ([0035] and [0049]), wherein a graphical element corresponding to the primary transaction network is provided for use in generating the single representation of the transaction credential ([0095]).
Regarding claim 16, Ziat and Pillai disclose the limitations of claim 10. Ziat further discloses the method of claim 15, wherein provisioning, on the secure element of the device, 
the applet group that includes the first and second applets comprises: transmitting, to the device, a provisioning script that provisions the first and second applets into the applet group when the provisioning script is executed by the secure element of the device (FIG. 11, items 1104, 1106
Regarding claim 18, Ziat and Pillai disclose the limitations of claims 10, 16, and 17. Ziat further discloses the method of claim 17, wherein provisioning, on the secure element of the device, the applet group that includes the first and second applets comprises: provisioning a first priority attribute for the first applet and a second priority attribute for the second applet ([0045] and [0049]), the first priority attribute having a higher priority than the second priority attribute ([0045], [0049], [0062], and [0081]).
Regarding claim 19, Ziat discloses …  store a plurality of applets for a transaction credential as an applet group, each of the plurality of applets corresponding to one of a plurality of transaction networks for the transaction credential (FIG. 10, items 1006, 1008, 1010, and [0093]) and each of the plurality of applets comprising a priority attribute ([0045]), wherein a deletion of any one of the plurality of applets in the applet group causes a deletion of each of the applets in the applet group ([0064]);
receive, from the wireless communication controller (FIG. 2, item 140/142, and [0031]), the one or more signals transmitted by the wireless terminal for the wireless transaction (FIG. 1, items 1, 15, 25, 35, 45a, 45b, 55, 65, 75, 85 and [0022]);
receive an indication to utilize the transaction credential for the wireless transaction ([0095]-[0097]);
determine a preferred applet of the plurality of applets for the transaction credential based at least in part on the priority attribute of each of the plurality of applets; and
(FIG. 5, items 154a, 154c, 154b, 154d and [0095])
present, to the wireless terminal, the plurality of applets for the wireless transaction with an indication of the preferred applet of the plurality of applets ([0095]).
Ziat does not disclose, however, Pillai discloses a system comprising (FIG. 1, item 1, and [0024]): a wireless communication controller configured to detect one or more signals transmitted by a wireless terminal and participate in a wireless transaction with the wireless terminal (FIG. 2, item 140, and [0035]);
a secure element (FIG. 3, item 145, and [0039]) configured to: …
Pillai discloses multi-path communication of electronic device secure element data for online payments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include multi-path communication of electronic device secure element data for online payments, as in Pillai, to improve and/or enhance the technology for provisioning multiple secure credentials on an electronic device, as in Ziat, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a near field communication (NFC) capable electronic device to efficiently enable secure contactless proximity based communication with another entity for financial transactions or other secure data transactions that require the electronic device to access and share a commercial credential, such as a credit card credential.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Karpenko et al (U. S. Patent Application Publication No. 20150052064 A1) – Secure Remote Payment Transaction Processing Using a Secure Element
Karpenko recites methods, apparatuses, computer readable media and systems for securely processing remote transactions. One embodiment of the invention is directed to a method of processing a remote transaction initiated by a mobile device. The method comprises receiving, by a mobile payment application on a secure memory of the mobile device, transaction data from a transaction processor application on the mobile device. The method further comprises validating that the transaction processor application is authentic and in response to validating the transaction processor application, providing encrypted payment credentials to the transaction processor application. The transaction processor application further initiates a payment transaction with a transaction processor server computer using the encrypted payment credentials.   Karpenko not used as cited references better teach the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/STEVEN R CHISM/Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692